       Case 3:18-cv-06721-JCS Document 44 Filed 04/30/19 Page 1 of 18



     GUY W. CHAMBERS (State Bar No. 101611)       Mark I. Schickman (CSB #62653)
 1   E-Mail:       gchambers@sideman.com          Cathleen S. Yonahara (CSB #203802)
     ELLEN P. LIU (State Bar No. 280459)          FREELAND COOPER & FOREMAN LLP
 2   E-Mail:       eliu@sideman.com               150 Spear Street, Suite 1800
     SIDEMAN & BANCROFT LLP                       San Francisco, California 94105
 3   One Embarcadero Center, Twenty-Second        Telephone: (415) 541-0200
     Floor                                        Facsimile: (415) 495-4332
 4   San Francisco, California 94111-3711         Email: schickman@freelandlaw.com
     Telephone:    (415) 392-1960                        yonahara@freelandlaw.com
 5   Facsimile:    (415) 392-0827
                                                  THEODORE J, BIELEN, JR.(CSB #56395)
 6   Donald R. McPhail (admitted pro hac vice)    BIELEN & LAMPE
     Email: dmcphail@dickinson-wright.com         1390 Willow Pass Road, Ste 1020
 7   DICKINSON WRIGHT PLLC                        Concord, CA 94520
     International Square                         Telephone: (925) 288-9720
 8   1825 Eye St. N.W., Suite 900                 Facsimile: (925) 288-9731
     Washington, D.C. 20006                       Email: bielenlt@yahoo.com
 9   Telephone:     (202) 457-0160
     Facsimile:     (844) 670-6009                Attorneys for Defendant
10                                                O'Keeffe's, Inc., d/b/a SAFTI FIRST
     Ryan O. White (admitted pro hac vice)
11   Email: rwhite@taftlaw.com
     Elizabeth Shuster (admitted pro hac vice)
12   Email: eshuster@taftlaw.com
     TAFT, STETTINIUS & HOLLISTER LLP
13   One Indiana Square, Suite 3500
     Indianapolis, Indiana 46204
14   Telephone:     (317) 713-3500
     Facsimile:     (317) 713-3699
15
     Attorneys for Plaintiff
16   ELY HOLDINGS LIMITED
17                               UNITED STATES DISTRICT COURT
18                              NORTHERN DISTRICT OF CALIFORNIA
19                                  SAN FRANCISCO DIVISION
20
     ELY HOLDINGS LIMITED, a United
21   Kingdom company,

22                 Plaintiff,
                                                  Case No. 3:18-cv-06721 JCS
23          v.
                                                  [PROPOSED] PROTECTIVE ORDER
24   O’KEEFFE’S, INC. d/b/a SAFTI FIRST, a
     California corporation,
25
                   Defendant.
26

27

28                                                                        Case No. 3:18-cv-06721 JCS
                                          PROTECTIVE ORDER
          Case 3:18-cv-06721-JCS Document 44 Filed 04/30/19 Page 2 of 18



 1   1.       PURPOSES AND LIMITATIONS
 2            Disclosure and discovery activity in this action are likely to involve production of confidential,
 3   proprietary, or private information for which special protection from public disclosure and from use for
 4   any purpose other than prosecuting this litigation may be warranted. This Order does not confer blanket
 5   protections on all disclosures or responses to discovery and the protection it affords from public disclosure
 6   and use extends only to the limited information or items that are entitled to confidential treatment under
 7   the applicable legal principles. As set forth in Section 13.4 below, this Protective Order does not entitle the
 8   Parties to file confidential information under seal; Civil Local Rule 79-5 sets forth the procedures that
 9   must be followed and the standards that will be applied when a party seeks permission from the court to
10   file material under seal.
11   2.       DEFINITIONS
12            2.1     Challenging Party: a Party or Non-Party that challenges the designation of information or
13   items under this Order.
14            2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is generated,
15   stored or maintained) or tangible things that qualify for protection under Federal Rule of Civil Procedure
16   26(c).
17            2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well as
18   their support staff).
19            2.5     Designating Party: a Party or Non-Party that designates information or items that it
20   produces in disclosures or in responses to discovery as “CONFIDENTIAL” or “HIGHLY
21   CONFIDENTIAL – ATTORNEYS' EYES ONLY.”
22            2.6     Disclosure or Discovery Material: all items or information, regardless of the medium or
23   manner in which it is generated, stored, or maintained (including, among other things, testimony,
24   transcripts, and tangible things), that are produced or generated in disclosures or responses to discovery in
25   this matter.
26            2.7     Expert: a person with specialized knowledge or experience in a matter pertinent to the
27   litigation who (1) has been retained by a Party or its counsel to serve as an expert witness or as a
28                                                           1                             Case No. 3:18-cv-06721 JCS
                                                  PROTECTIVE ORDER
          Case 3:18-cv-06721-JCS Document 44 Filed 04/30/19 Page 3 of 18



 1   consultant in this action, (2) is not a past or current employee of a Party or of a Party's competitor, and (3)
 2   at the time of retention, is not anticipated to become an employee of a Party or of a Party's competitor.
 3            2.8      “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or Items:
 4   extremely sensitive “Confidential Information or Items,” disclosure of which to another Party or Non-
 5   Party would create a substantial risk of serious harm that could not be avoided by less restrictive means.
 6            2.10     House Counsel: attorneys who are employees of a party to this action. House Counsel
 7   does not include Outside Counsel of Record or any other outside counsel.
 8            2.11     Non-Party: any natural person, partnership, corporation, association, or other legal entity
 9   not named as a Party to this action.
10            2.12     Outside Counsel of Record: attorneys who are not employees of a party to this action but
11   are retained to represent or advise a party to this action and have appeared in this action on behalf of that
12   party or are affiliated with a law firm which has appeared on behalf of that party.
13            2.13     Party: any party to this action, including all of its officers, directors, employees,
14   consultants, retained experts, and Outside Counsel of Record (and their support staffs).
15            2.14     Producing Party: a Party or Non-Party that produces Disclosure or Discovery Material in
16   this action.
17            2.15     Professional Vendors: persons or entities that provide litigation support services (e.g.,
18   photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing, storing, or
19   retrieving data in any form or medium) and their employees and subcontractors.
20            2.16     Protected Material: any Disclosure or Discovery Material that is designated as
21   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
22            2.17     Receiving Party: a Party that receives Disclosure or Discovery Material from a Producing
23   Party.
24   3.       SCOPE
25            The protections conferred by this Order cover not only Protected Material (as defined above), but
26   also (1) any information copied or extracted from Protected Material; (2) all copies, excerpts, summaries,
27   or compilations of Protected Material; and (3) any testimony, conversations, or presentations by Parties or
28
     10696-1\3978803                                           2                              Case No. 3:18-cv-06721 JCS
                                            [PROPOSED] PROTECTIVE ORDER
          Case 3:18-cv-06721-JCS Document 44 Filed 04/30/19 Page 4 of 18



 1   their Counsel that might reveal Protected Material. However, the protections conferred by this Order do
 2   not cover the following information: (a) any information that is in the public domain at the time of
 3   disclosure to a Receiving Party or becomes part of the public domain after its disclosure to a Receiving
 4   Party as a result of publication not involving a violation of this Order, including becoming part of the
 5   public record through trial or otherwise; and (b) any information known to the Receiving Party prior to the
 6   disclosure or obtained by the Receiving Party after the disclosure from a source who obtained the
 7   information lawfully and under no obligation of confidentiality to the Designating Party. Any use of
 8   Protected Material at trial shall be governed by a separate agreement or order.
 9   4.       DURATION
10            Even after final disposition of this litigation, the confidentiality obligations imposed by this Order
11   shall remain in effect until a Designating Party agrees otherwise in writing or a court order otherwise
12   directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and defenses in this
13   action, with or without prejudice; and (2) final judgment herein after the completion and exhaustion of all
14   appeals, rehearings, remands, trials, or reviews of this action, including the time limits for filing any
15   motions or applications for extension of time pursuant to applicable law.
16   5.       DESIGNATING PROTECTED MATERIAL
17            5.1      Exercise of Restraint and Care in Designating Material for Protection. Each Party or Non-
18   Party that designates information or items for protection under this Order must take care to limit any such
19   designation to specific material that qualifies under the appropriate standards. To the extent it is practical
20   to do so, the Designating Party must designate for protection only those parts of material, documents,
21   items, or oral or written communications that qualify – so that other portions of the material, documents,
22   items, or communications for which protection is not warranted are not swept unjustifiably within the
23   ambit of this Order.
24            Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown to be
25   clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily encumber or
26   retard the case development process or to impose unnecessary expenses and burdens on other parties)
27   expose the Designating Party to sanctions.
28
     10696-1\3978803                                         3                              Case No. 3:18-cv-06721 JCS
                                           [PROPOSED] PROTECTIVE ORDER
        Case 3:18-cv-06721-JCS Document 44 Filed 04/30/19 Page 5 of 18



 1            If it comes to a Designating Party’s attention that information or items that it designated for
 2   protection do not qualify for protection at all or do not qualify for the level of protection initially asserted,
 3   that Designating Party must promptly notify all other Parties that it is withdrawing the mistaken
 4   designation.
 5            5.2      Manner and Timing of Designations. Except as otherwise provided in this Order (see, e.g.,
 6   second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered, Disclosure or Discovery
 7   Material that qualifies for protection under this Order must be clearly so designated before the material is
 8   disclosed or produced.
 9            Designation in conformity with this Order requires:
10            (a) for information in documentary form (e.g., paper or electronic documents, but excluding
11   transcripts of depositions or other pretrial or trial proceedings), that the Producing Party affix the legend
12   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” to each page that
13   contains protected material. If only a portion or portions of the material on a page qualifies for protection,
14   the Producing Party also must clearly identify the protected portion(s) (e.g., by making appropriate
15   markings in the margins) and must specify, for each portion, the level of protection being asserted.
16            A Party or Non-Party that makes original documents or materials available for inspection need not
17   designate them for protection until after the inspecting Party has indicated which material it would like
18   copied and produced. During the inspection and before the designation, all of the material made available
19   for inspection shall be deemed “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” After the
20   inspecting Party has identified the documents it wants copied and produced, the Producing Party must
21   determine which documents, or portions thereof, qualify for protection under this Order. Then, before
22   producing the specified documents, the Producing Party must affix the appropriate legend
23   (“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” ) to each page that
24   contains Protected Material. If only a portion or portions of the material on a page qualifies for protection,
25   the Producing Party also must clearly identify the protected portion(s) (e.g., by making appropriate
26   markings in the margins) and must specify, for each portion, the level of protection being asserted.
27            (b) for testimony given in deposition or in other pretrial or trial proceedings, that the Designating
28
     10696-1\3978803                                          4                              Case No. 3:18-cv-06721 JCS
                                            [PROPOSED] PROTECTIVE ORDER
        Case 3:18-cv-06721-JCS Document 44 Filed 04/30/19 Page 6 of 18



 1   Party identify on the record, before the close of the deposition, hearing, or other proceeding, all protected
 2   testimony and specify the level of protection being asserted. When it is impractical to identify separately
 3   each portion of testimony that is entitled to protection and it appears that substantial portions of the
 4   testimony may qualify for protection, the Designating Party may invoke on the record (before the
 5   deposition, hearing, or other proceeding is concluded) a right to have up to 21 days to identify the specific
 6   portions of the testimony as to which protection is sought and to specify the level of protection being
 7   asserted. Only those portions of the testimony that are appropriately designated for protection within the
 8   21 days shall be covered by the provisions of this Protective Order. Alternatively, a Designating Party may
 9   specify, at the deposition or up to 21 days afterwards if that period is properly invoked, that the entire
10   transcript shall be treated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
11   ONLY.”
12            Parties shall give the other parties notice if they reasonably expect a deposition, hearing, or other
13   proceeding to include Protected Material so that the other parties can ensure that only authorized
14   individuals who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A) are present
15   at those proceedings. The use of a document as an exhibit at a deposition shall not in any way affect its
16   designation as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
17            Transcripts containing Protected Material shall have an obvious legend on the title page that the
18   transcript contains Protected Material, and the title page shall be followed by a list of all pages (including
19   line numbers as appropriate) that have been designated as Protected Material and the level of protection
20   being asserted by the Designating Party. The Designating Party shall inform the court reporter of these
21   requirements. Any transcript that is prepared before the expiration of a 21-day period for designation shall
22   be treated during that period as if it had been designated “HIGHLY CONFIDENTIAL – ATTORNEYS’
23   EYES ONLY” in its entirety unless otherwise agreed. After the expiration of that period, the transcript
24   shall be treated only as actually designated.
25            (c) for information produced in some form other than documentary and for any other tangible
26   items, that the Producing Party affix in a prominent place on the exterior of the container or containers in
27   which the information or item is stored the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
28
     10696-1\3978803                                         5                              Case No. 3:18-cv-06721 JCS
                                           [PROPOSED] PROTECTIVE ORDER
          Case 3:18-cv-06721-JCS Document 44 Filed 04/30/19 Page 7 of 18



 1   ATTORNEYS’ EYES ONLY.” If only a portion or portions of the information or item warrant protection,
 2   the Producing Party, to the extent practicable, shall identify the protected portion(s) and specify the level
 3   of protection being asserted.
 4             5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to designate
 5   qualified information or items does not, standing alone, waive the Designating Party’s right to secure
 6   protection under this Order for such material. Upon timely correction of a designation, the Receiving Party
 7   must make reasonable efforts to assure that the material is treated in accordance with the provisions of this
 8   Order.
 9   6.        CHALLENGING CONFIDENTIALITY DESIGNATIONS
10             6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of
11   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality designation
12   is necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens, or a significant
13   disruption or delay of the litigation, a Party does not waive its right to challenge a confidentiality
14   designation by electing not to mount a challenge promptly after the original designation is disclosed.
15             6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution process by
16   providing written notice of each designation it is challenging and describing the basis for each challenge.
17   To avoid ambiguity as to whether a challenge has been made, the written notice must recite that the
18   challenge to confidentiality is being made in accordance with this specific paragraph of the Protective
19   Order. The parties shall attempt to resolve each challenge in good faith and must begin the process by
20   conferring directly (in voice to voice dialogue; other forms of communication are not sufficient) within 14
21   days of the date of service of notice. In conferring, the Challenging Party must explain the basis for its
22   belief that the confidentiality designation was not proper and must give the Designating Party an
23   opportunity to review the designated material, to reconsider the circumstances, and, if no change in
24   designation is offered, to explain the basis for the chosen designation. A Challenging Party may proceed to
25   the next stage of the challenge process only if it has engaged in this meet and confer process first or
26   establishes that the Designating Party is unwilling to participate in the meet and confer process in a timely
27   manner.
28
     10696-1\3978803                                          6                             Case No. 3:18-cv-06721 JCS
                                            [PROPOSED] PROTECTIVE ORDER
          Case 3:18-cv-06721-JCS Document 44 Filed 04/30/19 Page 8 of 18



 1            6.3      Judicial Intervention. If the Parties cannot resolve a challenge without court intervention,
 2   the Designating Party shall file and serve a motion to retain confidentiality under Civil Local Rule 7 (and
 3   in compliance with Civil Local Rule 79-5, if applicable) within 21 days of the initial notice of challenge or
 4   within 14 days of the parties agreeing that the meet and confer process will not resolve their dispute,
 5   whichever is earlier. Each such motion must be accompanied by a competent declaration affirming that the
 6   movant has complied with the meet and confer requirements imposed in the preceding paragraph. Failure
 7   by the Designating Party to make such a motion including the required declaration within 21 days (or 14
 8   days, if applicable) shall automatically waive the confidentiality designation for each challenged
 9   designation. In addition, the Challenging Party may file a motion challenging a confidentiality designation
10   at any time if there is good cause for doing so, including a challenge to the designation of a deposition
11   transcript or any portions thereof. Any motion brought pursuant to this provision must be accompanied by
12   a competent declaration affirming that the movant has complied with the meet and confer requirements
13   imposed by the preceding paragraph.
14            The burden of persuasion in any such challenge proceeding shall be on the Designating Party.
15   Frivolous challenges and those made for an improper purpose (e.g., to harass or impose unnecessary
16   expenses and burdens on other parties) may expose the Challenging Party to sanctions. Unless the
17   Designating Party has waived the confidentiality designation by failing to file a motion to retain
18   confidentiality as described above, all parties shall continue to afford the material in question the level of
19   protection to which it is entitled under the Producing Party’s designation until the court rules on the
20   challenge.
21   7.       ACCESS TO AND USE OF PROTECTED MATERIAL
22            7.1      Basic Principles. A Receiving Party may use Protected Material that is disclosed or
23   produced by another Party or by a Non-Party in connection with this case only for prosecuting, defending,
24   or attempting to settle this litigation. Such Protected Material may be disclosed only to the categories of
25   persons and under the conditions described in this Order. When the litigation has been terminated, a
26   Receiving Party must comply with the provisions of section 14 below (FINAL DISPOSITION).
27            Protected Material must be stored and maintained by a Receiving Party at a location and in a
28
     10696-1\3978803                                          7                             Case No. 3:18-cv-06721 JCS
                                            [PROPOSED] PROTECTIVE ORDER
        Case 3:18-cv-06721-JCS Document 44 Filed 04/30/19 Page 9 of 18



 1   secure manner that ensures that access is limited to the persons authorized under this Order.
 2            7.2       Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by the
 3   court or permitted in writing by the Designating Party, a Receiving Party may disclose any information or
 4   item designated “CONFIDENTIAL” only to:
 5                  (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees of
 6   said Outside Counsel of Record to whom it is reasonably necessary to disclose the information for this
 7   litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that is attached hereto
 8   as Exhibit A;
 9                  (b) the officers, directors, and employees (including House Counsel) of the Receiving Party to
10   whom disclosure is reasonably necessary for this litigation and who have signed the “Acknowledgment
11   and Agreement to Be Bound” (Exhibit A);
12                  (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is reasonably
13   necessary for this litigation and who have signed the “Acknowledgment and Agreement to Be Bound”
14   (Exhibit A);
15                  (d) the court and its personnel;
16                  (e) court reporters and their staff, professional jury or trial consultants, and Professional
17   Vendors to whom disclosure is reasonably necessary for this litigation and who have signed the
18   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
19                  (f) during their depositions, witnesses in the action to whom disclosure is reasonably
20   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless
21   otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed deposition
22   testimony or exhibits to depositions that reveal Protected Material must be separately bound by the court
23   reporter and may not be disclosed to anyone except as permitted under this Protective Order.
24                  (g) the author or recipient of a document containing the information or a custodian or other
25   person who otherwise possessed or knew the information.
26            7.3       Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” and
27   Information or Items. Unless otherwise ordered by the court or permitted in writing by the Designating
28
     10696-1\3978803                                            8                              Case No. 3:18-cv-06721 JCS
                                              [PROPOSED] PROTECTIVE ORDER
       Case 3:18-cv-06721-JCS Document 44 Filed 04/30/19 Page 10 of 18



 1   Party, a Receiving Party may disclose any information or item designated “HIGHLY CONFIDENTIAL –
 2   ATTORNEYS’ EYES ONLY” only to:
 3                 (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees of
 4   said Outside Counsel of Record to whom it is reasonably necessary to disclose the information for this
 5   litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that is attached hereto
 6   as Exhibit A;
 7                 (b) Designated House Counsel of the Receiving Party (1) who has no involvement in
 8   competitive decision-making, (2) to whom disclosure is reasonably necessary for this litigation, (3) who
 9   has signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A), and (4) as to whom the
10   procedures set forth in paragraph 7.4(a)(1), below, have been followed;
11                 (c) Experts of the Receiving Party (1) to whom disclosure is reasonably necessary for this
12   litigation, (2) who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A), and (3)
13   as to whom the procedures set forth in paragraph 7.4(a)(2), below, have been followed;
14                 (d) the court and its personnel;
15                 (e) court reporters and their staff, professional jury or trial consultants, and Professional
16   Vendors to whom disclosure is reasonably necessary for this litigation and who have signed the
17   “Acknowledgment and Agreement to Be Bound” (Exhibit A); and
18                 (f) the author or recipient of a document containing the information or a custodian or other
19   person who otherwise possessed or knew the information.
20            7.4 Procedures for Approving or Objecting to Disclosure of “HIGHLY CONFIDENTIAL –
21   ATTORNEYS’ EYES ONLY” Information or Items to Designated House Counsel or Experts.
22                 (a)(1) Unless otherwise ordered by the court or agreed to in writing by the Designating Party,
23   a Party that seeks to disclose to Designated House Counsel any information or item that has been
24   designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” pursuant to paragraph 7.3(b)
25   first must make a written request to the Designating Party that (1) sets forth the full name of the
26   Designated House Counsel and the city and state of his or her residence and (2) describes the Designated
27   House Counsel’s current and reasonably foreseeable future primary job duties and responsibilities in
28
     10696-1\3978803                                           9                              Case No. 3:18-cv-06721 JCS
                                             [PROPOSED] PROTECTIVE ORDER
         Case 3:18-cv-06721-JCS Document 44 Filed 04/30/19 Page 11 of 18



 1   sufficient detail to determine if House Counsel is involved, or may become involved, in any competitive
 2   decision-making.
 3                 (a)(2) Unless otherwise ordered by the court or agreed to in writing by the Designating Party,
 4   a Party that seeks to disclose to an Expert (as defined in this Order) any information or item that has been
 5   designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or pursuant to paragraph 7.3(c)
 6   first must make a written request to the Designating Party that (1) identifies the general categories of
 7   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “information that the Receiving Party
 8   seeks permission to disclose to the Expert, (2) sets forth the full name of the Expert and the city and state
 9   of his or her primary residence, (3) attaches a copy of the Expert’s current resume, (4) identifies the
10   Expert’s current employer(s), (5) identifies each person or entity from whom the Expert has received
11   compensation or funding for work in his or her areas of expertise or to whom the expert has provided
12   professional services, including in connection with a litigation, at any time during the preceding five
13   years,1 and (6) identifies (by name and number of the case, filing date, and location of court) any litigation
14   in connection with which the Expert has offered expert testimony, including through a declaration, report,
15   or testimony at a deposition or trial, during the preceding five years.
16                 (b) A Party that makes a request and provides the information specified in the preceding
17   respective paragraphs may disclose the subject Protected Material to the identified Designated House
18   Counsel or Expert unless, within 14 days of delivering the request, the Party receives a written objection
19   from the Designating Party. Any such objection must set forth in detail the grounds on which it is based.
20                 (c) A Party that receives a timely written objection must meet and confer with the Designating
21   Party (through direct voice to voice dialogue) to try to resolve the matter by agreement within seven days
22   of the written objection. If no agreement is reached, the Party seeking to make the disclosure to Designated
23   House Counsel or the Expert may file a motion as provided in Civil Local Rule 7 (and in compliance with
24   Civil Local Rule 79-5, if applicable) seeking permission from the court to do so. Any such motion must
25

26   1
       If the Expert believes any of this information is subject to a confidentiality obligation to a third-party, then the
     Expert should provide whatever information the Expert believes can be disclosed without violating any
27   confidentiality agreements, and the Party seeking to disclose to the Expert shall be available to meet and confer with
     the Designating Party regarding any such engagement.
28
     10696-1\3978803                                            10                               Case No. 3:18-cv-06721 JCS
                                              [PROPOSED] PROTECTIVE ORDER
          Case 3:18-cv-06721-JCS Document 44 Filed 04/30/19 Page 12 of 18



 1   describe the circumstances with specificity, set forth in detail the reasons why disclosure to Designated
 2   House Counsel or the Expert is reasonably necessary, assess the risk of harm that the disclosure would
 3   entail, and suggest any additional means that could be used to reduce that risk. In addition, any such
 4   motion must be accompanied by a competent declaration describing the parties’ efforts to resolve the
 5   matter by agreement (i.e., the extent and the content of the meet and confer discussions) and setting forth
 6   the reasons advanced by the Designating Party for its refusal to approve the disclosure.
 7                 In any such proceeding, the Party opposing disclosure to Designated House Counsel or the
 8   Expert shall bear the burden of proving that the risk of harm that the disclosure would entail (under the
 9   safeguards proposed) outweighs the Receiving Party’s need to disclose the Protected Material to its
10   Designated House Counsel or Expert.
11   8.       PROSECUTION BAR
12            Absent written consent from the Producing Party, any individual who receives access to
13   "HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY" information which discloses unpublished
14   drawings or unknown technical information:
15                     (i)    on behalf of SAFTI, shall not be involved in the prosecution of patents or patent
16   applications relating to a fire-rated glass flooring composed of separated structural glass and fire rated
17   glass and having a bypass load bearing or bypass load adjustment mechanism between the structural glass
18   and fire rated glass as claimed in the patent number US7694475B2 asserted in this action, and
19                     (ii)   on behalf of ELY shall not be involved in the prosecution of patents or patent
20   applications relating to a fire-rated glass flooring composed of a unified or laminated system comprised of
21   structural glass and fire rated glass and having an adjustment mechanism as claimed in SAFTI’s patent
22   number US9926709B1, before any foreign or domestic agency, including the United States Patent and
23   Trademark Office ("the Patent Office").
24            For purposes of this paragraph, “prosecution” includes directly or indirectly drafting, amending,
25   advising, or otherwise affecting the scope or maintenance of patent claims. To avoid any doubt,
26   “prosecution” as used in this paragraph does not include representing a party challenging or defending a
27   patent before a domestic or foreign agency (including, but not limited to, a reissue protest, ex parte
28
     10696-1\3978803                                        11                            Case No. 3:18-cv-06721 JCS
                                           [PROPOSED] PROTECTIVE ORDER
          Case 3:18-cv-06721-JCS Document 44 Filed 04/30/19 Page 13 of 18



 1   reexamination, inter partes reexamination, inter partes review, or post grant review), or the filing of a new
 2   patent application or the prosecuting of a new or existing patent application not precluded above. This
 3   Prosecution Bar shall begin when access to "HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY"
 4   information which discloses unpublished drawings or unknown technical information is first received by
 5   the affected individual and shall end two (2) years after final termination of this action.
 6   9.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
              LITIGATION
 7

 8            If a Party is served with a subpoena or a court order issued in other litigation that compels

 9   disclosure of any information or items designated in this action as “CONFIDENTIAL” or “HIGHLY

10   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” that Party must:

11                 (a) promptly notify in writing the Designating Party. Such notification shall include a copy of

12   the subpoena or court order;

13                 (b) promptly notify in writing the party who caused the subpoena or order to issue in the other

14   litigation that some or all of the material covered by the subpoena or order is subject to this Protective

15   Order. Such notification shall include a copy of this Protective Order; and

16                 (c) cooperate with respect to all reasonable procedures sought to be pursued by the

17   Designating Party whose Protected Material may be affected.2

18            If the Designating Party timely seeks a protective order, the Party served with the subpoena or

19   court order shall not produce any information designated in this action as “CONFIDENTIAL” or

20   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or before a determination by the court

21   from which the subpoena or order issued, unless the Party has obtained the Designating Party’s

22   permission. The Designating Party shall bear the burden and expense of seeking protection in that court of

23   its confidential material – and nothing in these provisions should be construed as authorizing or

24   encouraging a Receiving Party in this action to disobey a lawful directive from another court.

25   10.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS

26
     2
      The purpose of imposing these duties is to alert the interested parties to the existence of this Protective Order and to
27   afford the Designating Party in this case an opportunity to try to protect its confidentiality interests in the court from
     which the subpoena or order issued.
28
     10696-1\3978803                                              12                                Case No. 3:18-cv-06721 JCS
                                               [PROPOSED] PROTECTIVE ORDER
         Case 3:18-cv-06721-JCS Document 44 Filed 04/30/19 Page 14 of 18



              LITIGATION
 1

 2                 (a) The terms of this Order are applicable to information produced by a Non-Party in this
 3   action and designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
 4   ONLY.” Such information produced by Non-Parties in connection with this litigation is protected by the
 5   remedies and relief provided by this Order. Nothing in these provisions should be construed as prohibiting
 6   a Non-Party from seeking additional protections.
 7                 (b) In the event that a Party is required, by a valid discovery request, to produce a Non-Party’s
 8   confidential information in its possession, and the Party is subject to an agreement with the Non-Party not
 9   to produce the Non-Party’s confidential information, then the Party shall:
10                     1.        promptly notify in writing the Requesting Party and the Non-Party that some or
11   all of the information requested is subject to a confidentiality agreement with a Non-Party;
12                     2.        promptly provide the Non-Party with a copy of the Protective Order in this
13   litigation, the relevant discovery request(s), and a reasonably specific description of the information
14   requested; and
15                     3.        make the information requested available for inspection by the Non-Party.
16                 (c) If the Non-Party fails to object or seek a protective order from this court within 14 days of
17   receiving the notice and accompanying information, the Receiving Party may produce the Non-Party’s
18   confidential information responsive to the discovery request. If the Non-Party timely seeks a protective
19   order, the Receiving Party shall not produce any information in its possession or control that is subject to
20   the confidentiality agreement with the Non-Party before a determination by the court.3 Absent a court
21   order to the contrary, the Non-Party shall bear the burden and expense of seeking protection in this court
22   of its Protected Material.
23   11.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
24            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected Material
25   to any person or in any circumstance not authorized under this Protective Order, the Receiving Party must
26

27   3
      The purpose of this provision is to alert the interested parties to the existence of confidentiality rights of a Non-
     Party and to afford the Non-Party an opportunity to protect its confidentiality interests in this court.
28
     10696-1\3978803                                              13                                Case No. 3:18-cv-06721 JCS
                                               [PROPOSED] PROTECTIVE ORDER
       Case 3:18-cv-06721-JCS Document 44 Filed 04/30/19 Page 15 of 18



 1   immediately (a) notify in writing the Designating Party of the unauthorized disclosures, (b) use its best
 2   efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the person or persons to
 3   whom unauthorized disclosures were made of all the terms of this Order, and (d) request such person or
 4   persons to execute the “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
 5   A.
 6   12.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
              MATERIAL
 7

 8            When a Producing Party gives notice to Receiving Parties that certain inadvertently produced

 9   material is subject to a claim of privilege or other protection, the obligations of the Receiving Parties are

10   those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify

11   whatever procedure may be established in an e-discovery order that provides for production without prior

12   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an

13   agreement on the effect of disclosure of a communication or information covered by the attorney-client

14   privilege or work product protection, the parties may incorporate their agreement in a stipulated protective

15   order submitted to the court.

16   13.      MISCELLANEOUS

17            13.1     Right to Further Relief. Nothing in this Order abridges the right of any person to seek its

18   modification by the court in the future.

19            13.2     Right to Assert Other Objections. No Party waives any right it otherwise would have to

20   object to disclosing or producing any information or item on any ground not addressed in this Protective

21   Order. Similarly, no Party waives any right to object on any ground to use in evidence of any of the

22   material covered by this Protective Order.

23            13.3     Export Control. Disclosure of Protected Material shall be subject to all applicable laws

24   and regulations relating to the export of technical data contained in such Protected Material, including the

25   release of such technical data to foreign persons or nationals in the United States or elsewhere. The

26   Producing Party shall be responsible for identifying any such controlled technical data, and the Receiving

27   Party shall take measures necessary to ensure compliance.

28
     10696-1\3978803                                         14                            Case No. 3:18-cv-06721 JCS
                                            [PROPOSED] PROTECTIVE ORDER
       Case 3:18-cv-06721-JCS Document 44 Filed 04/30/19 Page 16 of 18



 1            13.4     Filing Protected Material. Without written permission from the Designating Party or a
 2   court order secured after appropriate notice to all interested persons, a Party may not file in the public
 3   record in this action any Protected Material. A Party that seeks to file under seal any Protected Material
 4   must comply with Civil Local Rule 79-5. Protected Material may only be filed under seal pursuant to a
 5   court order authorizing the sealing of the specific Protected Material at issue. Pursuant to Civil Local Rule
 6   79-5, a sealing order will issue only upon a request establishing that the Protected Material at issue is
 7   privileged, protectable as a trade secret, or otherwise entitled to protection under the law. If a Receiving
 8   Party's request to file Protected Material under seal pursuant to Civil Local Rule 79-5(e) is denied by the
 9   court, then the Receiving Party may file the Protected Material in the public record pursuant to Civil Local
10   Rule 79-5(e)(2) unless otherwise instructed by the court.
11   14.      FINAL DISPOSITION
12            Within 60 days after the final disposition of this action, as defined in paragraph 4, each Receiving
13   Party must return all Protected Material to the Producing Party or destroy such material. As used in this
14   subdivision, “all Protected Material” includes all copies, abstracts, compilations, summaries, and any other
15   format reproducing or capturing any of the Protected Material. Whether the Protected Material is returned
16   or destroyed, the Receiving Party must submit a written certification to the Producing Party (and, if not the
17   same person or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by category,
18   where appropriate) all the Protected Material that was returned or destroyed and (2) affirms that the
19   Receiving Party has not retained any copies, abstracts, compilations, summaries or any other format
20   reproducing or capturing any of the Protected Material. Notwithstanding this provision, Counsel are
21   entitled to retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
22   legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney work product, and
23   consultant and expert work product, even if such materials contain Protected Material. Any such archival
24   copies that contain or constitute Protected Material remain subject to this Protective Order as set forth in
25   Section 4 (DURATION).
26

27

28
     10696-1\3978803                                         15                             Case No. 3:18-cv-06721 JCS
                                           [PROPOSED] PROTECTIVE ORDER
       Case 3:18-cv-06721-JCS Document 44 Filed 04/30/19 Page 17 of 18



 1   DATED: April 29, 2019                       Respectfully submitted,

 2                                               SIDEMAN & BANCROFT LLP

 3
                                                 By:          /s/ Ellen P. Liu
 4
                                                       Ellen P. Liu
 5                                                     Attorneys for Plaintiff Ely Holdings Limited

 6   DATED: April 29, 2019                       Respectfully submitted,

 7                                               FREELAND COOPER & FOREMAN LLP
 8

 9                                               By:          /s/ Mark I. Schickman
                                                       Mark I. Schickman
10                                                     Attorneys for Defendant
                                                       O'Keeffe's, Inc., d/b/a SAFTI FIRST
11

12
                                               ATTESTATION
13
              Pursuant to Civil Local Rule 5-1(i)(3) regarding signatures, I attest under penalty of
14
     perjury that the concurrence in the filing of this document has been obtained from the party
15
     signatories above.
16
     DATED: April 29, 2019                       SIDEMAN & BANCROFT LLP
17

18
                                                 By:          /s/ Ellen P. Liu
19                                                     Ellen P. Liu

20

21   IT IS SO ORDERED.

22

23
               April 30, 2019
     DATED: _______________________                          _____________________________________
24                                                           Honorable Joseph C. Spero
                                                             United States Magistrate Judge
25

26

27

28
     10696-1\3978803                                    16                          Case No. 3:18-cv-06721 JCS
                                         [PROPOSED] PROTECTIVE ORDER
       Case 3:18-cv-06721-JCS Document 44 Filed 04/30/19 Page 18 of 18



 1                                                   EXHIBIT A
 2                     ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3            I, ______________________________________________ [print or type full name], of
 4   _______________________________________________________________ [print or type full address],
 5   declare under penalty of perjury that I have read in its entirety and understand the Protective Order that
 6   was issued by the United States District Court for the Northern District of California on _________ [date]
 7   in the case of ELY HOLDINGS LIMITED v. O’KEEFFE’S, INC. D/B/A SAFTI FIRST, Case No. 3:18-cv-
 8   06721 JCS. I agree to comply with and to be bound by all the terms of this Protective Order, and I
 9   understand and acknowledge that failure to so comply could expose me to sanctions and punishment in the
10   nature of contempt. I solemnly promise that I will not disclose in any manner any information or item that
11   is subject to this Protective Order to any person or entity except in strict compliance with the provisions of
12   this Order.
13                     I further agree to submit to the jurisdiction of the United States District Court for the
14   Northern District of California for the purpose of enforcing the terms of this Protective Order, even if such
15   enforcement proceedings occur after termination of this action.
16                     I hereby appoint _______________________________________ [print or type full name]
17   of      ________________________________________________________________________________
18   [print or type full address and telephone number] as my California agent for service of process in
19   connection with this action or any proceedings related to enforcement of this Protective Order.
20

21   Date: _________________________________
22   City and State where sworn and signed: _________________________________
23
     Printed name: ______________________________
24                  [printed name]

25   Signature: __________________________________
                    [signature]
26

27

28
     10696-1\3978803                                       17                             Case No. 3:18-cv-06721 JCS
                                           [PROPOSED] PROTECTIVE ORDER
